Citation Nr: 1540531	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  14-07 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an effective date earlier than March 20, 2015, for the grant of service connection for right knee patellar instability and chondromalacia of patella.

2.  Entitlement to an effective date earlier than March 20, 2015, for the grant of service connection for left knee patellar instability and chondromalacia of patella (limitation of flexion).

3.  Entitlement to an effective date earlier than March 20, 2015, for the grant of service connection for left knee patellar instability and chondromalacia of patella (limitation of extension).


REPRESENTATION

Veteran represented by:	South Dakota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from November 2010 to May 2011.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In April 2015, the Veteran testified at a videoconference hearing before the undersigned, a transcript of which has been associated with the claims file.

The issues originally certified to the Board were entitlement to service connection for left and right knee conditions.  In July 2015, the RO granted entitlement to service connection for left and right knee disabilities.  Where a claim for service connection is granted during the pendency of an appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  In correspondence received by the RO in July 2015, the Veteran expressed disagreement with the effective dates assigned for her left and right knee disabilities.  The RO has not provided the Veteran a Statement of the Case (SOC) concerning these downstream claims for earlier effective dates for these now service-connected disabilities.  Accordingly, the Board must remand these issues, rather than merely refer them.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore any future consideration of the Veteran's claim should take into account the existence of the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

As noted in the Introduction, subsequent to certification of this case to the Board, the AOJ granted entitlement to service connection for left and right knee disabilities and assigned disability ratings effective from March 20, 2015.  In a statement received at the RO in July 2015, the Veteran indicated that she requested a "reconsideration on the effective date of the award."  The Board accepts this statement as a notice of disagreement with the effective dates assigned.  The AOJ, however, has not issued the Veteran a SOC with respect to these issues.  Where a notice of disagreement has been timely filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the Board finds that a remand is necessary for the issuance of a SOC on the issues of earlier effective dates for left and right knee disabilities.  38 C.F.R. § 20.201, 20.300-301; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and her representative with a statement of the case regarding the issues of earlier effective dates for right knee patellar instability and chondromalacia of patella, left knee patellar instability and chondromalacia of patella (limitation of flexion), and left knee patellar instability and chondromalacia of patella (limitation of extension).  Advise them of the time period in which to perfect the appeal.  If the Veteran perfects an appeal of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




